BLEICH, J. (Ad Hoc),
concurring.
It Judge Garrett’s excellent opinion accurately states the importance of the trial court’s function. In supplement, cavalier appellate conclusions that disregard credibility findings of the trial court are both imprudent and improper. As the opinion states in more diplomatic terms, our function is not to gravitate into a safari mentality, hunting for the prey of what is a justifiable trial court determination.
The manifest error analysis exists for a reason. The trial judge can see and hear that which is completely absent from a stark record.
Indeed, reasonable minds might have reached a different credibility decision than did the trier of fact. Yet that is not a proper appellate function. The trial and appellate courts, to the consternation of some, have uniquely different roles.
JiAPPENDIX
*52[[Image here]]